Title: To Benjamin Franklin from Antoine Court de Gébelin, 16 December 1780
From: Gébelin, Antoine Court de
To: Franklin, Benjamin


Monsieur
16: Xbre. 80
M. L’Abbe Robin, de la Loge des IX. Soeurs, s’embarque dans deux jours pour l’Amerique Septentrionale où il va remplir la place d’Aumonier auprès de M. Le Comte de Rochambeau. Comme il Seroit charmé de parcourir ces Contrées & d’y être bien annoncé, à qui pouroit-il mieux qu’à vous, Monsieur, demander quelques lettres de recommandation? C’est un homme de lettres non moins estimable par ses connoissances que par ses vertus: il est digne à tous egards que vous vouliez bien prendre quelqu’interêt à lui: & je verrai avec la plus vive reconnoissance tout ce que vous ferez pour lui rendre son nouveau sejour plus agreable. J’ai l’honneur d’etre avec un respecteux devouement Monsieur Votre très humble & très ob. Servitr.
Court DE Gebelin
